DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 31 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,381,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record neither shows or suggests an organic light-emitting display apparatus comprising, in addition to other limitations of the claim, a cathode power line outside an active area; and a sealant between a first substrate and a second substrate, wherein the sealant directly contacts an outer edge portion of the cathode power line.
Due to their dependencies upon independent claim 1, claims 2-16 are also allowable.
The subject sealant structure described earlier is provided for improving adhesion of top and bottom substrates, thereby improving the lifespan and reliability of the organic light-emitting display apparatus.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        15 January 2021